OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *152on March 26, 1981, and maintains an office for the practice of law in Syracuse. The Grievance Committee filed a petition charging respondent with acts of misconduct including neglect. Respondent filed an answer admitting certain material allegations of the petition, and outstanding issues of fact were thereafter resolved by stipulation. Respondent appeared before this Court and submitted matters in mitigation.
Respondent admits that he failed to respond to inquiries from clients in criminal matters, resulting in the untimely filing of notices of appeal in two such matters. He also admits that he failed to respond to correspondence and directives from this Court regarding the criminal matters of five clients. Finally, respondent admits that, during the disciplinary investigation, he failed to comply with the Grievance Committee’s request that he provide written responses to client complaints.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer; and
DR 6-101 (a) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him.
We have considered the matters submitted by respondent in mitigation, including that, at the time of the misconduct, he suffered from adult attention deficit hyperactivity disorder, for which he has sought treatment. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be censured.
Pigott, Jr., P.J., Hurlbutt, Kehoe, Martoche and Lawton, JJ., concur.
Order of censure entered.